Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the present invention is directed to decoding method/apparatus. Each independent claim in combination of other claims, as a whole, identifies the uniquely distinct features of: current block including control points that are derived from at least two of four candidate control points of the current block; determining a first candidate control point motion vector (CPMV) of the first control point of the control points from at least two CPMVs of a first neighboring block of the first control point; determining a second candidate CPMV of a second control point of the control points by copying a translational motion vector (MV) of a temporal motion vector predictor; deriving affine merge candidates for the current block based on candidate CPMVs for the control points of the current block, the candidate CPMVs of the control points including the first candidate CPMV and the second candidate CPMV; determining parameters of the affine merge model based on one of the affine merge candidates.mThe closest prior arts of KIM; Jae Gon et al. (US 20220070448 A1), Chang; Yao-Jen et al. (US 20200288175 A1), and Lin; Zhi-Yi et al. (US 20190327482 A1), disclose encoder/decoder, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487